Per Curiam.
Action to recover the value of two cases of cigars, shipped from Tampa, Florida, to Seattle and consigned to appellant. *699The respondent is a drayman and, upon the arrival of the cigars at Seattle, he obtained the cases from the railway company for delivery to appellant. Plaintiff, claiming not to have received the cigars, brought the action, and the court below, finding delivery had been made, gave judgment in favor of defendant, and plaintiff appeals.
The only error assigned is that the evidence does not support the findings of fact. This assignment of error necessitated a careful reading of the evidence and, after having done so, we find ample testimony to sustain the findings. It would serve no good purpose, and would only add unnecessary length to this opinion, to recite the evidence here. It is sufficient to say that the court below was justified by the evidence in the record in making its findings of fact and conclusions of law, and entered the proper judgment thereon.
The judgment is sustained.